Citation Nr: 1215806	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and passive-aggressive behavior.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for depression was denied in the former rating decision.  No new and material evidence was found to reopen previously denied claims of entitlement to service connection for PTSD and for hepatitis.  In the latter rating decision, service connection was granted and an initial evaluation of 30 percent assigned for PTSD.

In February 2011, the Board issued a decision and remand.  Noted in the introduction was that the Veteran's claim of entitlement to service connection for depression and passive-aggressive behavior was recharacterized pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), to encompass all psychiatric disorders other than PTSD claimed as well as diagnosed.  The Veteran's application to reopen a claim of entitlement to service connection for hepatitis then was denied because no new and material evidence was found to have been received.  This issue accordingly no longer is on appeal.  The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD was remanded, as was the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  It was determined that no statement of the case (SOC) had been issued in response to the Veteran's notice of disagreement initiating his appeal with respect to the PTSD initial evaluation.  Service connection for an acquired psychiatric disorder other than PTSD was found to be inextricably intertwined.  As such, additional development in the form of a SOC followed by readjudication of the initial evaluation for PTSD and finally readjudication of service connection for an acquired psychiatric disorder other than PTSD was directed.

None of this directed additional development was completed.  When remand instructions are not at least substantially complied with, another remand generally is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Yet another remand is not required here.  This is because the Board's remand was in error.  A SOC for the PTSD initial evaluation dated in July 2009 is of record.  So is the Veteran's August 2009 Appeal to Board (VA Form 9).  This perfected his appeal and conveyed jurisdiction to the Board.  Since the initial evaluation for PTSD was ready for adjudication at the time of the remand and no reason but being inextricably intertwined was given for remanding service connection for an acquired psychiatric disorder other than PTSD, it follows that this latter issue also was ready for adjudication.

The February 2011 remand thus unnecessarily delayed appellate adjudication on the merits, for which the Board sincerely apologizes.  Another remand to enforce the previous remand's needless additional development would only serve to further unnecessarily delay appellate adjudication.  Accordingly, adjudication on the merits now is undertaken.  The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  The evidence suggests that the Veteran's current psychiatric disorder other than PTSD is related to his service and his service-connected PTSD.

2.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  Applying the benefit of the doubt, the criteria for establishing service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for an evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board herein grants service connection for an acquired psychiatric disorder other than PTSD.  This constitutes a full grant of the benefit sought regarding the first issue on appeal.  Accordingly, any errors committed regarding the duty to notify or the duty to assist for that issue were harmless and will not be discussed.  The Board herein also grants a higher initial evaluation for PTSD.  However, the highest available evaluation is not granted.  Discussion of the duty to notify and the duty to assist accordingly is required for the second issue on appeal.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's PTSD claim initially was one regarding service connection, as set forth above.  He was notified via letter dated in August 2006 of the criteria for establishing service connection both in general and for PTSD in specific, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Attached to the statement of the case (SOC) dated in March 2008 and sent to him in April 2008 was a clarification of how VA determines disability ratings if service connection is awarded.  

In a May 2009 letter, the Veteran was informed the evidence for establishing a higher evaluation, the criteria required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Finally, he was notified of how VA determines disability ratings specifically for PTSD.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The August 2006 letter predated the initial adjudication by the RO, which in this case also is the AOJ, in March 2007.  This letter addressed all notice elements.  Nothing more was required.  The purpose that notice is intended to serve indeed was fulfilled in that service connection eventually was substantiated for PTSD.  Dingess, 19 Vet. App. at 473.  It follows that the April 2008 clarification, which readdressed a notice element, and the May 2009 letter, which readdressed all such elements in the context of a higher evaluation claim, went above and beyond what was required.  The May 2009 letter further went above and beyond by providing specific rather than generic notice of the disability evaluation element.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  VA also has obtained his VA treatment records.  Finally, private treatment records identified by the Veteran as well as his Social Security Administration (SSA) records have been obtained by VA (no further mention of these private and SSA records is made, however, as they are not pertinent to either of the issues remaining on appeal).

A VA examination was afforded to the Veteran in March 2009.  The examiner reviewed the claims file and medical records, interviewed the Veteran regarding his medical history and pertinent symptoms, and conducted a mental assessment of him.  Then, the examiner rendered a diagnosis and opined as to the severity of the condition diagnosed.  As the VA examination answers all questions necessary to render the determinations made herein, the Board finds it adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).  

That the aforementioned examination is a few years old does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Indeed, neither the Veteran nor his representative has contended that his PTSD has gotten worse since it was conducted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity). 

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that he has depression as a result of his service.  Specifically, he contends that he is depressed due to numerous experiences while serving in the Republic of Vietnam (RVN).

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as a psychosis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384; see also 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211.  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

Service personnel records confirm that the Veteran's service included that in the RVN.

Service treatment records document the following.  The Veteran did not complained of any psychiatric problems upon his February 1969 entrance examination.  He was found to be psychiatrically normal.  In May 1971, the Veteran reported questionable depression, excessive worry, and nightmares.  He reported these symptoms unquestionably in July 1971.  Passive-aggressive personality aggressive type was diagnosed the following month.  In September 1971, the Veteran's diagnosis was changed to situational reaction with some evidence of characterological problems.  In August 1972, he was diagnosed with acute anxiety after complaining of nervousness.  He was found to be normal psychiatrically at his November 1969 separation examination.

Beginning in December 2005, VA treatment records contain a diagnosis of depression.

The Veteran recounted several distressing experiences of his service in the RVN in a September 2006 statement.  Among them was that he twice just missed being injured by enemy fire, saw dead bodies of fellow soldiers and the enemy, flew in a plane with bodies on board, and his best friend was killed by a land mine.

In September 2009, it was determined that evidence existed to verify a few of the aforementioned experiences.  One of the times the Veteran just missed being injured by enemy fire was supported by a credible newspaper article.  The Veteran's best friend, who also was assigned to his unit in the RVN, was noted to have died in a car crash.  

The VA examiner who conducted the March 209 VA examination indicated that the Veteran's depressive symptoms "appeared to be related to his PTSD."  The examiner further indicated that depression has had a significant impact on the Veteran.

Service connection was granted for PTSD in a March 2009 rating decision, as set forth above.

In a March 2010 informal hearing presentation, the Veteran's representative indicated that the Veteran's depression is viewed as a symptom of his PTSD.

The Board finds, given the above, that service connection is warranted for an acquired psychiatric disorder other than PTSD.  It is undisputed that the Veteran has a current diagnosis of depression.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim).  Also undisputed is that he first manifested psychiatric symptoms to include depression during service, served in the RVN, as well as had at least two distressing experiences there.  Finally, evidence points toward continuity of the aforementioned psychiatric symptoms post-service as well as a connection between the Veteran's service-connected PTSD resulting from the aforementioned distressing experiences and his depression.  No contradictory evidence exists.

All the requirements for service connection on a direct continuity of symptomatology basis and on a secondary basis, with application of the benefit of the doubt, accordingly have been met.  Thus, there is no need to discuss any other theories of entitlement through which this benefit can be established (presumptive, chronicity, 38 C.F.R. § 3.303(d)).

One final matter is of import, however.  Separately diagnosed psychiatric conditions, such as PTSD and an acquired psychiatric disorder other than PTSD (namely depression) here, can be service-connected.  Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Yet they cannot be separately evaluated unless they result in different psychiatric manifestations.  Id.; 38 C.F.R. § 4.14 ("the evaluation of the same manifestation under different diagnoses is to be avoided" because it is pyramiding).  This is not true for the Veteran.  The VA examiner essentially found that the psychiatric symptoms he manifests as a result of his depression are the same as at least some of those he manifests as a result of his PTSD.  His representative did not argue otherwise.  It follows that only one evaluation will be assigned encompassing both his service-connected PTSD as well as his service-connected depression.

III.  Higher Evaluation

The Veteran seeks a higher initial evaluation for his PTSD.  He contends that this disability is more severe than contemplated by a 30 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly, and like above for service connection, shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Veteran's PTSD currently is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent evaluation is reserved for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at an examination, by words or by a GAF score, is to be considered but is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  Use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at the appropriate evaluation.  38 C.F.R. §§ 4.2, 4.6, 4.126.

While all the evidence has been reviewed, once again only the most salient and relevant evidence is discussed below.  Gonzales, 218 F.3d at 1378.

VA treatment records dated in 2006 document the following.  The Veteran reported sleep disturbances including nightmares, avoidance of crowded situations, sense of a foreshortened future, detachment from others, anger, irritability, hypervigilance, and hyperstartle.  Being fired from numerous jobs due to not showing for work and substance abuse as well as last working in 2000 also was reported.  Finally reported was hitting his wife once years ago, separating from her more than once, currently feeling conflicted about his marriage, having a girlfriend for the past several years, feeling weird around his two children with his wife and his two other children.  The Veteran denied suicidal or homicidal ideation.  

Upon assessment, the Veteran was fully oriented, had good hygiene and grooming, and did not manifest psychosis.  Problems related to his social environment and relationships were identified.  A GAF score of 55 was assigned.  

The Veteran indicated in a September 2006 statement that he has nightmares, an out of control temper, is lonely, and feels that he has no friends.  He further indicated taking care of his elderly father.

2008 and early 2009 VA treatment records show the following.  The Veteran reported emotional detachment/estrangement/numbing, avoidance of things that trigger recollections, getting upset by cues or stimuli, hypervigilance, jumpiness, nightmares/distressing dreams, intrusive memories, "going into a trance," relationship problems, avoidance of crowds and others in general, anhedonia, diminished interest, wandering attention, restricted range of affect, irritability, and getting angry at times.  Also reported was a long history of substance abuse, the death of his elderly father the previous year, a friend, attending church, and a successful family reunion.  The Veteran generally indicated improvement over time with respect to his mood/tone, anger, behavior, and nightmares as a result of medication (which was increased once).  He denied psychotic symptoms as well as suicidal and homicidal ideation, but recounted both such ideations in the past.  

Upon assessment, the Veteran was alert, fully and appropriately oriented, cooperative, and neatly/appropriately dressed and groomed.  He appeared to give circumstantial responses, but his speech was clear and normal and his tone was within normal limits.  His mood ranged from dysphoric to dysthymic to anxious to euthymic.  His affect was full-range, congruent, and appropriate.  No hallucinations, delusions, or gross cognitive integrative defect was found.  Cognition and memory were grossly intact.  The Veteran's thinking was coherent and goal-directed.  Possible dissociative episodes were noted.  

At the March 2009 VA examination, the Veteran reported long-standing difficulty with alcohol and drug abuse, his wife informing him that he sleeps fitfully, nightmares, other recollections/intrusive thoughts, avoidance of things that trigger recollections, decreased interest in activities, restricted range of affect, low frustration tolerance, reactivity in the form of irritability/outbursts of anger, avoidance of crowds, feeling detached from others, exaggerated startle response, and hypervigilance.  He mentioned that medication significantly had helped his mood and anxiety.  The Veteran indicated having distant relationships with his children and not having many relationships with non-family members other than two friends who also are Veterans.  For example, he described being able to "be with others in spurts" at a reunion the previous year because he needed to regroup alone.  The Veteran stated that he does not have many interests, but did note playing music and making music DVDs.  With respect to employment, he reported retiring from his occupation as an electrician in 2000 for health problems unrelated to PTSD.  

The Veteran was noted not to have problems with activities of daily living and to be able to maintain minimum personal hygiene upon assessment.  He was clean, neatly groomed, and appropriately dressed.  He also was fully oriented as well as cooperative and friendly.  His speech was unremarkable, his attention was intact, his memory was normal, his mood was euthymic yet tearful at times, and his affect was appropriate.  His thought process was logical and goal-directed.  The Veteran's thought content was unremarkable, with no delusions, hallucinations, suicidal thoughts (one past suicide attempt was noted in 1994), or homicidal thoughts.  For judgment, he understood the outcome of his behavior.  He did not display inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  His impulse control was fair, as there were no recent episodes of violence but a history of fits of rage and some violence towards others.  

Severity of the social and occupational impairment experienced by the Veteran was characterized by the examiner as moderate.  A GAF score of 55 was assigned.  It was noted that the alcohol and drug abuse was probably a means of self-medication.  Deficiencies in judgment, thinking, family relations, work, and mood were found.  Cited respectively in these regards was substance abuse, shooting up his bedroom 10 years prior, strained and distance family relationships such as an intact marriage fraught with conflict, being fired from several jobs 10 or more years ago due to positive drug tests and difficulty getting along with coworkers (including pulling a knife on one in 1972), and a baseline dysthymic mood with irritability prior to commencing medication.  

VA treatment records dated subsequent to this examination in 2009 reveal the following.  In April, the Veteran was cheerful.  He reported a recent one to two month mild decreased effectiveness of his medication in all areas with the exception of anger control in June.  He recounted fleeing soon after arriving at his aunt's recent 85th birthday party.  He denied suicidal and homicidal ideation.  

Upon assessment, the Veteran was alert, oriented, cooperative, and neatly dressed and groomed.  His mood was dysthymic, more so than previously.  His affect was congruent and appropriate.  An increase in medication was prescribed.

The Veteran indicated that every aspect of his life is affected on a daily basis by his psychiatric symptoms in a May 2009 statement.  In particular, he reported sleep difficulties including nightmares, intrusive thoughts/memories, concentration difficulties, irritability, feeling detached and isolated from family and friends leading to difficulty in maintaining relationships, and difficulty in establishing relationships.  

In an August 2009 statement, the Veteran highlighted his dissociation as well as his mood and social problems.  

Noted at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their impact because such is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible because no reason for doubt exists.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (collectively holding that VA may consider factors such as a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor in weighing credibility).

Based on the above evidence, the Board finds that an evaluation higher than 30 percent is warranted for PTSD.  The preponderance of this evidence shows that the Veteran's disability picture more nearly approximates social and occupational impairment with reduced reliability and productivity sufficient for a 50 percent evaluation.

This impairment is the result of reported symptoms related to the Veteran's stressors including nightmares, intrusive thoughts/memories/recollections, dissociative or trance-like episodes, and avoidance of things that trigger these as well as other symptoms such as hypervigilance and hyperstartle.  Corresponding speech problems generally were not found, but some circumstantiality of responses was.  Although he does not work, reported symptoms impeding occupational functioning including memory impairment in the form of wandering attention and concentration difficulties are of record.  Reported symptoms impeding social functioning including emotional distance and numbing, avoidance of crowds and people in general, diminished interest and anhedonia also are of record.  Indeed, difficulty establishing and maintaining effective relationships is evident.  The Veteran and his wife reportedly have a rocky marriage.  He is not close with any of his children, has only a few friends, and sometimes only attends reunions and gatherings, whether of family or otherwise, in spurts.  Impaired judgment in the form of substance abuse as well as mood symptoms, such as irritability, anxiety, getting angry/having a temper, and restricted range of affect, which undisputedly impact both occupational and social functioning via impacting relationships with coworkers and family and friends further were reported.  Dysphoria and dysthymia often were found.

GAF scores of 55 have been assigned to characterized the aforementioned symptoms and reflect their overall toll.  This score conveys moderate symptoms and moderate difficulty in occupational and social functioning.  Further, the VA examiner described the aforementioned symptoms as moderate.  Such is akin to the level of impairment akin to an evaluation of 50 percent.

Acknowledgement is given to the fact that the Veteran's disability picture during the period on appeal does not include reports or findings of affect problems, panic or anxiety so bad as to constitute attacks at a frequency greater than weekly, or cognitive problems indicative of difficulty understanding or impaired thinking.  All reasonable doubt/the benefit of the doubt regarding whether a 50 percent evaluation is more nearly approximated is resolved in his favor, however, in light of his other symptoms, GAF scores, and the VA examiner's description.  

The Board additionally finds that the preponderance of the above evidence does not show that the Veteran's PTSD disability picture more nearly approximates social and occupational impairment with deficiencies in most areas sufficient for a 70 percent evaluation.  His reported symptoms and the assessment findings are fully contemplated by an evaluation of 50 percent.

Absent is any indication of suicidal or homicidal ideation, obsessional rituals whether or not they interfere with routine activities, spatial disorientation, or neglect of personal appearance or hygiene.  Indeed, the Veteran consistently denied suicidal and homicidal ideation, was fully oriented, and had neat/clean, appropriate, and good grooming, hygiene, and dress.  He specifically was found not to manifest obsessional/ritualistic behavior.  Some speech problems were identified, but not speech that was intermittently illogical, obscure, or irrelevant.  Irritability as well as some violence toward the Veteran's wife and a coworker was reported.  However, this was years ago and accordingly outside of the period on appeal.  Recent episodes of violence were not found.  The Veteran's near-constant mood problems to include dysphoria, dysthymia, and depression (see above) have been noted, but a resulting inability to function independently, appropriately, and effectively has not.  Never was it determined or even suggested that he could not take care of himself.  He cared for himself as well as his elderly father in his final months of life.  Discussed above was that the Veteran has difficulty in establishing and maintaining relationships.  This does not equate to a complete inability to do so.  The Veteran and his wife have been married for a long time, he interacts at least some with family, and has at least a few friends.

Acknowledgement is given to the fact that difficulty adapting to stressful circumstances, such as family or other reunions/gatherings, is established as set forth above.  Low frustration tolerance indeed was reported.  Acknowledgement also is given to the fact that the VA examiner determined there were deficiencies in most areas.  Several of the examples cited in this regard, particularly with respect to thinking and work, occurred years ago well outside of the period on appeal, however.  As such, little weight is afforded to the aforementioned determination as it pertains to the applicable period.  

In sum, the Board finds that the Veteran is entitled at most to an evaluation of 50 percent for his PTSD.  Staged ratings are not warranted because no distinct time period during the course of the appeal is shown for which this determination is not true.  The Veteran's PTSD symptoms indeed remained fairly constant throughout the period on appeal.  A few fluctuations in symptom severity were noted, but they were relatively minor and therefore not significant enough to trigger a change in evaluation.

B.  Extraschedular

The above determination granting a 50 percent evaluation for the Veteran's PTSD, as it involved application of pertinent provisions of the VA's Schedule for Rating Disabilities, was made on a schedular basis.  One other avenue exists through which a higher initial evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for PTSD.  There further has been no showing from the record that the Veteran's PTSD picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as Mauerhan and Richard.  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned evaluation adequately describes the severity of the Veteran's PTSD.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional PTSD picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Service connection for an acquired psychiatric disorder other than PTSD is granted.

An initial evaluation of 50 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


